Citation Nr: 1741423	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-48 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to a compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to March 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board previously remanded these matters in May 2014, September 2016 and March 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims for entitlement to service connection for hypertension and entitlement to a compensable disability rating for bilateral hearing loss disability must be remanded for further development.  

The Veteran was last examined in November 2009 to assess the severity of his bilateral hearing loss claim and April 2010 to determine the etiology of the Veteran's hypertension.  Subsequent to the March 2017 Board remand, the Veteran was scheduled for an April 2017 VA examination to determine the current severity of his bilateral hearing loss and the etiology of his hypertension.  The Veteran failed to attend the appointment.

In March 2017 correspondence (found in VBMS at April 2017), it was noted that the Veteran was out of the country during the time of his scheduled April 2017 VA examination.  VA marked the Veteran's examination cancellation as "in time."  In addition, the Veteran specifically requested that his examination be rescheduled as he would not return until June 2017.  

In June 2017 VA Form 27-0820, the Veteran called the RO to reschedule the VA examination that was scheduled in April 2017 as he was working overseas in the United Arab Emirates at that time.  The RO requested that an appointment be scheduled for the Veteran as soon as possible.  The Board notes that this request was not completed.

The Board finds that the Veteran failed to report to the scheduled April 2017 VA examination with good cause.  38 C.F.R. § 3.655 (2016).  Thus, a new examination must be scheduled on remand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2. After completion of the foregoing, reschedule the Veteran's VA examination to assess the nature and etiology of the Veteran's hypertension and to assess the current severity of the Veteran's bilateral hearing loss.   Ensure that a copy of the notification letter pertaining to his rescheduled examinations, including a notation of the date of mailing, is in his claims file.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  All tests deemed necessary should be conducted.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




